UNITED STATES DISTRICT COUR'|J.S. D|sTRICT CDUP-. .'
msmrcr oF MAr.~is'
DISTRICT OF MAINE PURTLAND `
RECE|VED & F|LED
319 JAN -L: D |2: 30
HSBC BANK USA, N.A.,

 

DEPUTY CLERK
Plaintiff

vs. ANSWER TO COMPLAINT
SHAWN TAMIR A/K/A SHAI SHAWN
TAMIR A/K/A SHAWN S. TAMIR A/K/
A S. SHAWN TAMIR,

V\_/V`_/\./\-l\_/\./V

Defendant
COMES NOW Defendant Shawn Tamir (“L_am_`g”), and answers the Complaint of HSBC Bank
USA, N.A. (“M”).
Jurisdiction and Venue

1. Paragraph 1 of the Complaint contains multiple legal conclusions, to which no

response is required.

2. Paragraph 2 of the Complaint contains multiple legal conclusions, to which no

response is required.

3. Paragraph 3 of the Complaint contains multiple legal conelusions, to which no

response is required

huies
4. Tamir lacks information sufficient to opine on the truth or falsity of the allegations
made in 1[ 4 of the Complaint and therefore denies the same.

5. Tamir denies the allegations contained in 11 5 of the Complaint.

m
6. Tamir admits the allegations contained in 11 6 of the Complaint.
7. Tamir admits the allegations contained in 1[ 7 of the Complaint.
8. Tamir admits executing the Tamir Mortgage (as that term is defined in the
Complaint). Answering further, Tamir states that the terms of the same speak for
themselves
9. Tamir lacks information to opine on the truth or falsity of the allegations
contained in 11 9 of the Complaint and therefore denies the same. Answering further, the
Tamir states that the terms of the BAC Assignment (as that term is defined in the
Complaint) speak for themselves
10. Tamir lacks information to opine on the truth or falsity of the allegations
contained in 11 10 of the Complaint and therefore denies the same. Answering further, the
Tamir states that the terms of the HSBC Assignment (as that term is defined in the
Complaint) speak for themselves
11. Tamir denies the allegations contained in ‘|[ ll of the Complaint
12. Tamir denies the allegations contained in 11 12 of the Complaint.
13. Tamir admits the allegations contained in 1[ 13 of the Complaint.
l4. Tamir admits the allegations contained in 11 14 of the Complaint.
15. Tamir admits that in the Memorandum of Decision (As that term is defined in the
Complaint) prohibited the use of cash collateral from the 52 Bramhall Street Property (as
that term is defined in the Complaint) absent HSBC’s consent or Coui't order.

16. Tamir states that the terms of the Memorandum of Decision speak for themselves

17. Tamir states that the terms of the Memorandum of Decision speak for themselves

18. Tamir admits the allegations contained in ‘|[ 18 of the Complaint

19. Tamir admits the allegations contained in 11 19 of the Complaint.

20. Tamir admits the allegations continued in 11 20 of the Complaint.

21 . Tamir admits that his bankruptcy case was then closed and that Tamir’s discharge
was held until he completed the required post-filing education component

22. Tamir admits that HSBC sent the Demand Letter (as that term is defined in the
Complaint) on or about December 28, 2017.

23. Tamir states that the Demand Letter speaks for itself and 11 23 of the Complaint
contains a legal conclusion to which no response is required,

24. Paragraph 24 of the Complaint contains a legal conclusion to which no response
is required.

25. Tamir lacks information to opine on the truth or falsity of the allegation regarding
possession of the Note as set forth in 1| 25 of the Complaint and therefore denies the
same. Answering further, Tamir states that 1[ 25 contains a legal conclusion to which no
response is required.

26. Paragraph 26 of the Complaint contains a legal conclusion to which no response
is required, To the extent a response is required, Tamir denies the same.

27. Tamir admits that he is in possession of the 52 Bramhall Street Property;

answering further he states that it consists of three rental units in Portland, Maine.

QmmLI;EQLe_Qlcsm§

28. Tamir restates and realleges his answers to 1[1[ 1-27 of the Complaint as if fully set
forth herein.

29. Tamir admits that HSBC is moving for foreclosure in this lawsuit He denies that
HSBC is entitled to that relief.

30. Tamir denies the allegations contained in 1[ 30 of the Complaint.

31. Tamir denies the allegations contained in 1| 3l of the Complaint.

32. Paragraph 32 of the Complaint contains a legal conclusion, to which no response
is required.

33. Tamir denies the allegations contained in 11 33 of the Complaint

34. Tamir lacks information to opine on the truth or falsity of the allegations
contained in 11 34 of the Complaint and therefore denies the same.

35. Paragraph 35 of the Complaint contains a legal conclusion, to which no response
is required.

36. Tamir admits that HSBC is demanding entry of a foreclosure order in this lawsuit.
He denies that HSBC is entitled to that relief.

37. Tamir admits the allegations contained in '.' 37 of the Complaint.

38. Tamir restates and realleges his answers to 1|"_¥ 1-37 of the Complaint as if fully set
forth herein.

39. Tamir states that the language of the 1-4 Family Rider to the Mortgage speaks for
itself.

40. Tamir denies the allegations made in 1[ 40 of the Complaint.

41 . Tamir denies the allegations made in 1[ 41 of the Complaint
42. Tamir denies the allegations made in 11 42 of the Complaint
43. Tamir denies the allegations made in 1[ 43 of the Complaint.
Affirmative Defenses
A. The Complaint fails to state a claim upon which relief can be granted.
B. The Complaint is barred by applicable state law, including Mortgage Electronic
Registration Systems, Inc. v. Saunders, 2010 ME 79 and Bank of America, N.A. v. Scott A.
Greenleaf 2014 ME 89.
C. The Plaintiff lacks standing to bring this action.
D. The Complaint is barred by the doctrines of waiver and estoppel
E. The Complaint is barred by the doctrine of unclean hands.
WHEREFORE, Tamir requests that the Court enter an order, denying the relief requested

in the Complaint and granting such other relief as the Court deems just and appropriate

Dated: January 3, 2019 /s/ Shai Sh_awn Tamir
Shai Shawn Tamir
1 Crescent View
Cape Elizabeth, ME 04107
Tel: 561-465-60®
)
Defendant s . ___ -¢ ""`

QEBIIEIS`AIE£I'§EBHQE

I, Shai Shawn Tamir, hereby certify that I am over eighteen years old and caused a true
and correct copy of the above Answer to Complaint to be served on Plaintiff’s counsel as
indicated below by first class U.S. Mail, postage prepaid, on the 3rcl day of January, 2019.

 
   

Shai Shawn Tamir '-___H___

l Crescent View
Cape Elizabeth, ME 04107
Tel: 561-465-6084

Reneau J. Longoria, Esq.

Doonan, Graves & Longoria, LLC
100 Cummings Center, Suite 225D
Beverly, MA 01915

Counsel to Plaint¢_'[f

